Continued upon affidavit as to Laughlin.
Indictment for passing counterfeit dollars. — The evidence showed that the defendants were travelling in company, that they had their horses shod; that the blacksmith called on Young for payment, who told him that Laughlin would pay him, as he had their money. Laughlin paid him: with a dollar, or perhaps two, which were counterfeit. Upon apprehending the defendants, near $100 of counterfeit money were found in Young's saddle-bags, with a vial of quicksilver, and another vial was found in Laughlin's possession.
To constitute the offence, it is not necessary that the defendant should actually hand the counterfeit dollar to the blacksmith; if he approved, aided, or assisted the other defendant, being present, he must be as much guilty as Laughlin.
Verdict for the defendant.